CONCURRING OPINION BY
CHIEF JUDGE BURNS
There are three opinions in this case: (1) LevinsonMoon; (2) Burns; and (3) Heen-Hayashi. Appellee Lewin disagrees with the Levinson — Moon and Burns opinions and seeks reconsideration of both. With respect to the Levinson-Moon opinion, I concur with the decision by *647Justice Levinson and Chief Justice Moon to grant the motion in part. With respect to the Bums opinion, I deny the request.
Alternatively, appellee Lewin seeks clarification of this court’s mandate. The only agreement by a majority of this court is that this case involves genuine issues of material fact. In my view, that is this court’s mandate. Thus far, there is no majority agreement as to what these issues are or which side has the burden to prove them. Presented with this chance to write more than I have already written in the Bums opinion about these issues and burdens, I choose to wait for the next appeal. At that time, hopefully, there will be: a complete record of a trial in which the parties have presented their evidence and arguments and the trial court has made its decisions of fact and law; and opening, answering and reply briefs fully discussing the issues and the applicable law.